Citation Nr: 1415516	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-38 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for a prostate disorder.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a circulatory disability, to include as due to herbicide exposure, or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveal that, with the exception of a February 2014 brief submitted by the Veteran's representative, and a March 2014 Report of General Information from the RO, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Board notes that there is currently no information pertaining to the Veteran uploaded in the Veteran Benefits Management System (VBMS) paperless claims files.

The  issue of coronary artery disease/ischemic heart disease has been raised by the February 2014 brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues pertaining to respiratory and prostate disorders are dismissed.  The headache claim is decided herein.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in a November 2012 statement, which was confirmed by the Veteran's representative in the February 2014 Appellant's Brief, the Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for respiratory and prostate disorders.

2.  The March 12, 2014 Report of General Information uploaded to Virtual VA by the RO, does not constitute a new and timely Notice of Disagreement (NOD) with the March 2008 rating decision so as to reinstate the appeal.

3.  A headache disability is not shown to be causally or etiologically related to any disease, injury, or incident during service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a respiratory disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a prostate disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002). 

The Secretary has specifically provided procedures for a withdrawal of an entire appeal or issues within an appeal.  Evans v. Shinseki, 25 Vet. App. 7, 15 (2011). 
An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 ; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  Appeals may be withdrawn on the record at a hearing or in writing if the writing contains certain information including the Veteran's name, file number, statement that the appeal entirely or a list of the issues is withdrawn.  38 C.F.R. § 20.204 (b). 

With respect to withdrawal of claims generally, the Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)); see also Isenbart v. Brown 7 Vet. App. 537   (1995).  Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist.  Hanson at 32.  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. 
§ 20.204(b)(2). 

Withdrawal of an appeal will be deemed as a withdrawal of the NOD, and if filed, the Substantive Appeal, as to the issues to which the withdrawal applies.  Withdrawal does not preclude filing a new NOD and, after a Statement of the Case is issued, a new Substantive Appeal as to any issue withdrawn, provided such filing would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  A NOD must be filed or new and material evidence submitted within one year of the date that the Agency of Original Jurisdiction mails a letter of notification of the determination to the claimant.  38 C.F.R. § 20.302.

A March 2008 rating decision denied, among others, the issues of service connection for respiratory and prostate disorders.  The Veteran entered a timely NOD in April 2008; and a timely Substantive Appeal (VA-Form 9) in December 2008.  An October 2012 supplemental statement of the case (SSOC) addressed the respiratory condition, circulation condition, headache disability, prostate condition, and the hearing loss disability.

In a November 2012 statement, the Veteran indicated that he wished to only continue his appeal pertaining to circulation problems, headaches, and hearing loss.  The Board observes that, in the February 2014 Brief, the Veteran's representative stated that the Veteran has effectively withdrawn, liberally construed, the claims of respiratory and prostate disorders from his appeal.  

In a March 12, 2014 Report of General Information form, the RO contacted the Veteran for clarification regarding another issue.  The RO indicated that the Veteran wanted to claim, besides the issues already on appeal, hypertension as secondary to service-connected PTSD.  The RO then listed the issues on appeal that the Veteran was claiming, and such included prostate and respiratory conditions.

The Board finds that the Veteran withdrew his appeal pertaining to the issues of respiratory and prostate conditions in November 2012, and such was confirmed by his representative in the February 2014 Brief.  The Board notes that it is unclear whether or not the Veteran is attempting to re-instate these issues.  The Board finds, however, that the March 2014 Report of General Information that includes the prostate and respiratory issues on appeal does not reinstate the appeals pertaining to these issues, as it is not effective in establishing a new NOD with the March 2008 rating decision because this document was not received within one year of the rating decision and, therefore, is not timely.

The Board concludes that the Veteran's November 2012 withdrawal of the appeal pertaining to the issues of respiratory and prostate conditions was made freely and unambiguously and was effective on receipt on November 15, 2012.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed without prejudice.

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2007 letter, sent prior to the initial March 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a headache disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.
Relevant to the duty to assist, the Veteran's service treatment records, as well as post-service VA and Social Security Administration (SSA) records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in April 2012 in order to adjudicate his claim for service connection for headaches.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based her conclusions on a review of the record, to include interviews with the Veteran and full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection for a headache disability.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his headache disability claim.



II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As relevant to the service connection claim decided herein, to the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran generally contends that his current headache disability is related to his service.  Service treatment records document the Veteran's complaints of headaches, sore throat, and stuffy nose in November 1967.  A subsequent December 1967 treatment report documents the Veteran's complaint of headache behind the eyes.  The examiner indicated that the Veteran probably needed glasses.  No further complaints are noted.  On February 1968 service discharge examination, the Veteran specifically denied frequent or severe headaches and periods of unconsciousness, and on clinical evaluation the Veteran was neurologically normal. 

Post-service treatment records reflect the earliest complaints of headaches was in April 2007.  The Veteran reported experiencing headaches for a very long time.

On an October 2007 VA examination for Aid and Attendance/Housebound, the Veteran reported chronic headaches since his service in Vietnam.  He reported that his unit was bombed and shelled and he was knocked out and then regained consciousness.  He indicated that there was no brain injury or bleeding; however, he has had constant headaches since.  Neurologically, the Veteran was intact.  The examiner's impression included chronic headaches.

In a December 2008 statement submitted with his VA Form 9, the Veteran reiterated that he has experienced headaches since he was in service.

During the March 2009 DRO hearing, the Veteran testified that his headaches started in service due to the loud artillery.  He also stated that he was "knocked out" from incoming friendly fire.

In April 2012, the RO sought a VA medical opinion.  The examiner reported that the Veteran's claims file had been reviewed.  The examiner indicated that the Veteran's headache disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's reported headaches as being related to acoustic trauma was not supported by the objective evidence of record as the Veteran's headache reports noted in service were related to eye strain and cold.  Additionally, the examiner noted that at service discharge, history and physical was negative for any complaints of headache.  Moreover, the examiner noted that there were only 13 references to headaches out of the 741 VA treatment notes; and that headaches were first noted in 2007, two years after VA documentation began.

The medical evidence of record shows that the Veteran has a diagnosis of chronic headaches.  Additionally, the Board finds that the Veteran had in-service noise exposure to weapons.  In this regard, he has averred that he was exposed to loud noise from weapons fire while in a combat situation.  As noted, 38 U.S.C.A. § 1154(a) requires due consideration be given to all pertinent medical and lay evidence, even in cases not involving combat injury.  38 U.S.C.A. § 1154(b)  provides that in the case of a combat Veteran lay or other evidence of service incurrence or aggravation is sufficient proof of the occurrence of an event but this deals with what happened during service and not the questions of either the existence of current disability or nexus to service.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat Veteran's death); see also 38 C.F.R. § 3.304(d).  Here, the Veteran received no awards, decorations, or citations indicative of combat service and his records are otherwise negative for such service.  The Veteran was awarded service connection for PTSD based upon the relaxed standards under § 3.304(d); thus, not because of a finding of his having engaged in combat.  Accordingly, the Board concludes that the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  Nevertheless, the Board acknowledges that the Veteran was exposed to loud noise during his military service, surrounded by artillery, as a communications specialist.

The Board notes, however, the probative evidence of record demonstrates that his headache disability is not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's headache disability was less likely than not related to service as the two noted headache complaints in service were related to eye strain and cold, there was no diagnosis or problem of headaches noted on service separation examination, and the first documented complaints of headaches was noted in VA treatment records in 2007.  The opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of record demonstrates that the current headache disability is not related to service, service connection is not warranted.

The Board notes that the Veteran has generally contended on his own behalf that his headache disability is related to his service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's headache disability and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his headaches experienced during service as well as the current manifestations of headaches, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of headaches requires the interpretation of results found on physical examination and knowledge of the neurological system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.     

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service headaches and his claimed headache disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's in-service treatment for headaches as well as the current nature of his claimed headaches  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he has experienced headaches since service.  He also had reported being knocked out and regained consciousness.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with statements the Veteran made contemporaneously with service.  Specifically, the Veteran denied ever having a period of unconsciousness in the February 1968 Report of Medical History.  Thus, his subsequent allegation of having sustained a loss of consciousness is inconsistent with what he reported in 1968.  Therefore, the Board accords no probative weight to such contentions.  

While the Veteran has generally alleged that he has suffered from headaches since service, he was seen for various disorders at VA beginning in 2005; however, the first documented complaint of headaches was noted in April 2007.  Moreover, during service, the Veteran was seen on two occasions, in November 1967 and December 1967 for complaints of headaches, without any further complaints or follow-up.  Furthermore, on February 1968 service discharge examination the Veteran denied experiencing frequent or severe headaches and denied ever having a period of unconsciousness, and clinical evaluation revealed that the Veteran was neurologically normal.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset and continuity of symptomatology to be not credible.

Therefore, the Board finds that a chronic headache disability was not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service complaints of headaches.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for headaches.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

The appeal pertaining to the issue of entitlement to a respiratory disorder is dismissed.

The appeal pertaining to the issue of entitlement to a prostate disorder is dismissed.

Entitlement to a headache disability is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Relevant to his bilateral hearing loss disability, the Veteran has reported problems with hearing that began during or proximate to service that have continued to the present as a result of unprotected exposure to artillery and incoming mortar rounds.  The Board notes that in-service noise exposure has been conceded, and the Veteran has been granted service connection based on such exposure.

On February 1968 service separation examination, the examiner documented audiometry results as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
10
/
20

The above thresholds do not meet VA's definition for a hearing loss disability as defined by 38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  As such, the in-service audiometric findings set forth above are not fatal to the claim for service connection for bilateral hearing loss.  
The post-service evidence includes reports from an August 2012 VA examination that resulted in a diagnosis of bilateral sensorineural hearing loss and audiometric findings indicative of bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The examiner concluded that the Veteran's hearing loss was not caused by or related to his military noise exposure.  The rationale for the opinion, in significant part, was the fact that hearing loss was normal at entrance and exit from service.  The Board notes, however, an examination is inadequate where the examiner relies on the absence of evidence of disability in the service treatment reports, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Moreover, the lack of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss as indicated above.  Hensley, supra.  

The Veteran is competent to assert that he has had continuing problems with hearing loss from or proximate to service to the present time.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Charles v. Principi, 16 Vet. App 370, 374 (2002).  In addition, given the documented in-service noise exposure as a communications specialist around artillery, the Board finds the statements as to continuing problems with hearing from service to the present time claimed to have been caused by this in-service noise exposure to be credible in addition to being competent.  

Given the credible and competent lay statements as to problems with hearing loss from or proximate to service to the present time, and the judicial precedent as set forth above, an addendum etiological opinion that documents consideration of these statements and the complete evidence of record should be obtained.

Relevant to the circulation disability, the Board notes in January 2013 correspondence, received by the Board in May 2013, the Veteran has raised a claim that his circulation problems are secondary to his service-connected PTSD.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Here, as the Veteran is service-connected for PTSD, the VA examiner should offer an opinion as to whether such service-connected disability caused or aggravated his circulation disorder. 

Notably, the RO has provided the Veteran with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for circulation problems; however, there is no indication that there has been any further development. 

Finally, on remand, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for any circulation problems.  Thereafter, any identified records, to include those from the Memphis, Tennessee, VA Medical Center dated from December 2013 to the present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify all healthcare providers who treated him for his circulation problems.  After securing any necessary authorization from the Veteran, obtain all identified treatment records, to include those from the Memphis VA Medical Center dated from December 2013 to the present.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his circulation disability.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder, to include a copy of this REMAND must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

The examiner should confirm any diagnosis of circulation disability.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disease is etiologically related to the Veteran's active military service, to include as a result of herbicide exposure (Agent Orange). 

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's circulation disability was caused or aggravated (permanently worsened) by his service-connected PTSD.

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding the onset of his claimed circulation disability and the continuity of symptomatology of the claimed disorder.  The rationale for any opinion offered should be provided.

3.  Relevant to the Veteran's hearing loss disability, return the claims file to the VA audiologist who conducted the Veteran's August 2012 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the audiologist who conducted the August 2012 VA examination is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the evidence of record, the clinician should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his in-service noise exposure, to include his military duties with an artillery unit that involved exposure to heavy gun noise.  In rendering such an opinion, the examiner should specifically document consideration of the Veteran's complaints of continuous bilateral hearing loss from or proximate to service to the present time.  

The opinion should be supported by a clear rationale and not be based solely on the lack of any evidence of hearing loss in the service treatment reports.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


